Citation Nr: 0829674	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for right foot 
degenerative arthritis.

2.	Entitlement for a skin disorder variously claimed as a 
recurring rash (eczema and dermatitis).

3.	Entitlement to service connection for depression.

4.	Entitlement to service connection for residuals of 
removal of the veteran's right ovary 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from 
December 1978 to June 1983, had verified active service from 
June 1983 to March 1992, and had unverified service in the 
United States Naval Reserve from 1993 to 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In July 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks service connection for right foot 
degenerative arthritis.  In her January 2006 and other 
written statements, and during her July 2008 Board hearing, 
she said that she initially injured her right foot in January 
1979 in service and was subsequently treated for arthraliga 
in that foot in 1985.  She indicated that she had this 
problem when she entered the Reserve.  The veteran said that, 
in 2004, she fractured two toes and subsequently developed 
foot pain after a cast was removed.  She said a computed 
tomography (CT) scan showed residuals of an old injury that 
she attributes to service.

Service medical records document the veteran's treatment for 
right foot pain in January 1979.  In May and June 1985, she 
was treated for arthralgia of the right ankle.  Private 
medical records dated in January 2005 indicate that in June 
2004, the veteran sustained a fracture that required open 
reduction after which she developed chronic foot pain.  
Results of a September 2004 private CT report include some 
findings most consistent with secondary ossification centers 
or perhaps old injuries.  In October 2004, a right foot 
sprain/degenerative arthritis and right posterior tibial 
tendinitis are noted in a private medical record.  

Second, the veteran maintains that her right ovary removal 
was related to service.  She points to service medical 
records starting in 1980 that document abnormal Papanikolaou 
(Pap) smears and said that, in 1990, she was diagnosed with 
dysplasia, a pre-cancerous condition.  She maintains that her 
condition was present prior to her pregnancy in 1993 that led 
to the February 1993 discovery of a dermoid on the right 
ovary for which she underwent an oophorectomy.  The veteran 
further contends that the right ovary removal led to a 
hormone imbalance and early menopause and that a physician 
told her it contributed to her depression. 

Service treatment records indicate that mild and marked 
cervical inflammation was noted in September 1980 and January 
1983, respectively.  In April 1990, results of a cervical 
biopsy were chronic cervicitis and features suggestive of 
condyloma, and acute and chronic inflammation with reactive 
squamous metaplasia, with no malignancy.  In November 1990, 
the veteran was referred to the Dysplasia Clinic for further 
evaluation.  Private hospital records show that, in February 
1993, she was hospitalized for induction of a 41 week 
pregnancy, fetal distress, and sterilization request.  The 
veteran underwent a cesarean section with bilateral tubal 
ligation and a benign dermoid was found on the right ovary 
for which a right oophorectomy was performed.  An August 2001 
private medical record indicates that the veteran was 
perimenopausal.  More recent records reflect treatment for 
depression also associated with stress.

Third, the veteran reports that, from approximately 1979 to 
1988, she was repeatedly treated in service for skin 
disorders.  She said that, in April 1995, while in the Naval 
Reserve, she was referred to the Dermatology clinic for 
treatment and, more recently in September 2000 and October 
2005, was treated for a skin rash and eczema.

Service medical records document that, from 1979 to 1988, the 
veteran was treated for skin disorders variously identified 
as atopic dermatitis, rash, chronic eczema, folliculits, 
acne, tinea pedis, and seborrhea.  An April 1995 service 
treatment record indicates that the veteran was referred to 
the Dermatology clinic for pruritic papulo-pustulo/plague 
lesions on her arms/elbows/legs with some lesions excoriated.  
A September 2000 private medical record indicates that the 
veteran complained of a rash on her upper arms and legs and, 
an October 2005 private emergency room record indicates that 
she had eczema.

The Board is of the opinion that the veteran should be 
afforded VA orthopedic, gynecologic, and dermatologic 
examinations to determine to etiology of any right foot and 
skin disorders, and residuals of right ovary removal, found 
to be present.  A psychiatric examination would be warranted 
if the veteran's claimed residuals of removal of her right 
ovary are shown to be related to service, to determine if any 
diagnosed depression is related to her right ovary removal.

Further, the veteran testified that she served in the United 
States Naval Reserve from 1993 to 2004 and submitted some 
service medical records from that time, including a report of 
medical history completed in August 1993 for enlistment into 
the Naval Reserve, Annual Certificates of Physical Condition, 
an October 1998 examination report, and an April 2004 report 
of medical history.  However, there is no indication that the 
RO made any effort to obtain the veteran's service treatment 
records from her Naval Reserve service or verify her periods 
of active and inactive duty for training (ADUTRA and 
INADUTRA).  This should be done prior to Board consideration 
of the veteran's claims.

As well, the veteran indicated that she had active duty 
starting in December 1978, and not in June 1983 as reported 
by the RO.  A Certificate of Release or Discharge From 
Service (DD Form 214) shows that she had active service from 
June 1983 to March 1992, with four years and several months 
of prior active duty, and service medical records document 
her service prior to June 1983.  However, her correct dates 
of active service should be verified by the service 
department.

Finally, during her July 2008 hearing, the veteran testified 
that her primary care provider was at Harris Hospital in 
Burlington, Washington (see hearing transcript at page 8).  
Efforts should be made to obtain the more current medical 
records regarding the veteran's treatment for her claimed 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested in 
writing to provide complete information 
regarding her United States Naval 
Reserve military assignment(s) from 
1993 to 2004.  Then, the RO/AMC should 
contact the United States Naval Reserve 
and Washington State Naval Reserve 
units, including the Naval Reserve 
Center, Bangor, Washington, 98315-1050, 
service departments and any other 
appropriate state and federal office, 
and request the specific dates (not 
earned retirement points) for all the 
appellant's periods of ADUTRA and 
INADUTRA for the period from 1993 to 
2004, and her service medical records.  
If any records are unavailable, a note 
to that effect should be placed in the 
claims file, and the veteran and her 
representative so advised in writing.

2.	The RO/AMC should contact the 
appropriate service department or 
federal agency to verify the veteran's 
correct dates of active duty prior to 
June 1983, e.g., from December 1978 to 
March 1992.  

3.	After obtaining any necessary written 
authorization(s) from the veteran, the 
RO/AMC should request all medical 
records regarding the veteran's 
treatment at the Harris Hospital in 
Burlington, Washington, and any 
additional private treatment records 
identified by her and dated since 
January 2005.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and her representative 
so advised in writing. 

4.	Then, the veteran should be scheduled 
for appropriate VA examinations, e.g., 
orthopedic, gynecologic, and 
dermatologic, preferably performed by 
physicians, to determine the etiology 
of any right foot degenerative 
arthritis, residuals of removal of the 
right ovary, and skin disorder (s), 
found to be present.  A complete 
history of the claimed disorder should 
be obtained by each examiner.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

a.	Prior to the orthopedic 
examination (regarding the claim 
for right foot degenerative 
arthritis), the examiner should 
review the claims folder, 
including the appellant's service 
medical records for her period of 
active duty (from December 1978 to 
March 1992) and Naval Reserve 
service (from August 1993 to 
2004). The examiner is requested 
to address the following matters:

i.	Does the appellant currently 
have a disorder manifested by 
right foot degenerative 
arthritis or other chronic 
right foot disability (or 
disabilities)?

ii.	If she has such a disability 
(or disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

iii.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including in January 1979 
and May and June 1985), and 
the September 2004 private CT 
report and October 2004 
private record diagnosing 
degenerative arthritis in the 
right foot, when was the 
disability (or disabilities) 
incurred?

iv.	If any disability was 
incurred before December 1978 
(or before August 1993), was 
there a permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a period of 
military duty, namely from 
December 1978 to March 1992, 
or from August 1993 to 2004?

v.	If any diagnosed disability 
was incurred after December 
1978 (or after August 1993), 
the examiner is requested to 
provide an opinion concerning 
the etiology of any right 
foot degenerative arthritis 
found to be present, to 
include whether it is at 
least as likely as not (i.e., 
to at least a 50- 50 degree 
of probability) that any 
currently diagnosed right 
foot degenerative arthritis 
was caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 
50-50 probability). 

b.	The gynecologic examiner should be 
requested to provide an opinion 
concerning the etiology of any 
diagnosed residuals of removal of 
a right ovary found to be present, 
to include whether it is at least 
as likely as not (i.e., at least a 
50-50 degree of probability) that 
any such disorder noted was caused 
by military service (including the 
findings noted in September 1980 
and January 1983 noting mild and 
marked cervical inflammation, and 
April 1990, noting results of a 
cervical biopsy included chronic 
cervicitis and features suggestive 
of condyloma, and acute chronic 
inflammation with reactive 
squamous metaplasia, but no 
malignancy), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

The examiner is particularly 
requested to address whether it 
is at least as likely as not 
that the veteran's dermoid on 
the right ovary (noted in 
February 1993) and subsequent 
oophorectomy was related to the 
abnormal Pap smear findings 
noted in her service medical 
records.

c.	The dermatologic examiner is 
requested to review the veteran's 
service treatment records from 
active duty (from December 1978 to 
March 1992) and from her Naval 
Reserve service (from August 1993 
to 2004) and address the following 
questions
.
i.	Does the appellant currently 
have a disorder manifested by 
eczema, dermatitis, skin 
rash, or other chronic skin 
disability (or disabilities)?

ii.	If she has such a disability 
(or disabilities), does it 
represent a disease process 
or the residuals of an 
injury?

iii.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including from 1979 to 1988, 
noting diagnoses of atopic 
dermatitis, rash, chronic 
eczema, tinea pedis and 
seborrhea, and in April 1995, 
noting pruritic papulo-
pustulo/plague lesions), and 
in the September 2000 and 
October 2005 private records 
diagnosing a rash and eczema, 
when was the disability (or 
disabilities) incurred?

iv.	If any disability was 
incurred before December 1978 
(or before August 1993), was 
there a permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a period of 
military duty, namely from 
December 1978 to March 1992 
or from August 1993 to 2004?

v.	If any diagnosed disability 
was incurred after December 
1978 (or after August 1993) 
the examiner is requested to 
provide an opinion concerning 
the etiology of any skin 
disorder found to be present, 
to include whether it is at 
least as likely as not (i.e., 
to at least a 50- 50 degree 
of probability) that any 
currently diagnosed skin 
disorder was caused by 
military service, or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability). 

d.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims file should be 
made available to each examiner in 
conjunction with the examination, 
and the examination reports should 
indicate whether the examiners 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

5.	If, and only if, the veteran is 
diagnosed with residuals of removal of 
a right ovary related to service by a 
VA gynecological examiner, should she 
then be scheduled for a VA psychiatric 
examination, preferably performed by a 
physician, to determine the etiology of 
any depressive disorder found to be 
present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
If a depressive disorder is not 
diagnosed, the examiner need not 
comment further.  

a.	The examiner should identify all 
currently present depressive 
disorders.

b.	For each such depressive disorder 
identified, the physician should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
depressive disorder was caused by, 
or aggravated by, the veteran's 
residuals of removal of the right 
ovary disability.  The degree of 
depressive disorder that would not 
be present but for the residuals 
of the removal of the right ovary 
disability should be identified.

c.	A complete rationale should be 
provided for all opinions 
rendered.  The veteran's claims 
file should be made available to 
the examiner and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

6.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for depression, residuals of 
removal of the right ovary, a skin 
disorder, and right foot degenerative 
arthritis.  If the benefits sought on 
appeal remain denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




